Name: Commission Regulation (EEC) No 2052/89 of 10 July 1989 on the supply of refined sunflower oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the near East (UNRWA)
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  United Nations
 Date Published: nan

 I 11 . 7. 89 Official Journal of the European Communities No L 195/7 COMMISSION REGULATION (EEC) No 2052/89 of 10 July 1989 on the supply of refined sunflower oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the Near East (UNRWA) 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3), lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its decision of 19 April 1989 on the supply of food aid to the UNRWA the Commission allocated to this organization 270 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to UNRWA in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, : 20. 6. 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 195/8 Official Journal of the European Communities 11 . 7. 89 ANNEX I 1 . Operations Nos ('): 309/89 and 310/89 2. Programme : 1989 3. Recipient : UNRWA Headquarters, Vienna International Center, P.O. Box 700, A-1400 Vienna 4. Representative of the recipient (2) (a) lot 1 : UNRWA Field Supply and Transport Officer, S.A.R., PO Box 4313, Damascus, S.A.R. ; (b) lot 2 : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.2) 8 . Total quantity : 270 tonnes net 9. Number of lots : two 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  in new bunged metal drums, coated inside with food-can varnish or having been subject to a proce ­ dure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filed and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof,  shipment to take place in 20-foot containers,  the drums must bear the following particulars : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : (a) lot 1 : Lattakia ; (b) lot 2 : Beirut 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 9 . to 3. 10. 1989 18. Deadline for die supply : 17. 10. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 25. 7. 1989 at 12 noon. Tenders shall be valid until 12 midnight on 26. 7. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 8 . 1989 at 12 noon. Tenders shall be considered valid until 12 midnight on 9. 8 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 9 . to 17. 10 . 1989 (c) deadline for the supply : 7. 11 . 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of : the tender in ecus 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, telex rAGREC 22037 B 25. Refund payable on request by the successful tenderer :  11 . 7 . 89 Official Journal of the European Communities No L 195/9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 27 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to be beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The terminal handling charges or equivalent, costs of destuffing the foods from the goods from the contai ­ ners, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. No L 195/10 Official Journal of the European Communities 11 . 7 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 40 UNRWA Syrian Arab Republic Action No 309/89 / Vegetable oil / Gift of the EEC to UNRWA for free distribution to Pales ­ tine refugees / Lattakia 2 230 UNRWA Lebanon Action No 310/89 / Vegetable oil / Gift of the EEC to UNRWA for free distribution to Pales ­ tine refugees / Beirut